DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because portions of the Abstract are in claim, rather than narrative form.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (EP 3 235 606, submitted in IDS of 08/14/2020) in view of Wellman (US 2016/0167228).

Regarding claim 1, Winkler discloses a system for picking up and transferring a variety of different types of merchandise (paragraph 0009, order-picking system transfers merchandise) in shopping facilities, (paragraph 0031, warehouse provides backbone shopping facility; also in preamble so inherently non-limiting) the system comprising: a shopping facility comprising a merchandise order assembly area configured for assembly of part or all of a merchandise order; (paragraph 0031, figure 2, lager/storage area 30 is merchandise location area, and arbeitsstation/workstation 14 is location of picking system providing order assembly area) an automated retrieval system configured to retrieve and transport merchandise to the merchandise order assembly area; (paragraphs 0002 and 0020, either robot or conveyor retrieves and transports merchandise to the picking station and system) an image sensor configured to capture images of a merchandise item being transported to the merchandise order assembly area; (paragraphs 002 and 0034, image sensor captures images of merchandise in packing/pallet/box being transported to picking area of system) at least one robotic device at the merchandise order assembly area configured to pick up and move the merchandise item, (paragraph 0028, picking robot at picking area picks up and moves merchandise items) the at least one robotic device including a plurality of end effectors mounted to the at least one robotic device, (paragraph 0033, picking robot has multiple arms each with an end effector, which may be different such as grippers, suction, and others) each type of end effector configured to engage predetermined surfaces of different types of merchandise; (paragraphs 0015/0016, lifter effector is to engage bottom surface of yogurt tray, suction effector may engage the ball from above) a merchandise database containing a plurality of records of merchandise at the shopping facility, (paragraph 0047, item or object database records merchandise items at facility, see figure 4, kennung/artikel database section which is an article identification database) each merchandise record identifying a set of surface areas on the merchandise; (paragraph 0048, object/item data such as shape/contour/weight/manageability and other object parameters maintained as records of items) a control circuit communicatively coupled to the image sensor, the at least one robotic device, and the merchandise database, (paragraph 0047, item database connected to control circuit; paragraph 0049 control circuit connected to image sensor and part of picking robot-see figure 2, controller 74 coupled to image sensor 2, part of robot system 10) the control circuit configured to: identify the merchandise item being transported to the merchandise order assembly area; (paragraphs 0029 and 0048, object/item transported identified) receive, from the image sensor, the images of the merchandise item being transported to the merchandise order assembly area; (paragraphs 0029 and 0048, object/item arriving imaged by imager and then imagers sent to control circuit-see paragraph 0049) determine, from the images, an orientation of the merchandise item relative to the at least one robotic device; (paragraphs 0040/0041/0048 orientation/position/relative location of item in box and relative to other items determined) determine, from the merchandise database, the set of surface areas of the merchandise item suitable for engagement with end effectors; (paragraphs 0015/0016 and 0048, item database used to determine portions of item usable with an end effector, also may be linked to other databases for situation and operation that identify regions for grip) Docket No. 8842-145362-US_5443US02 - 23choose one of the set of surface areas of the merchandise item suitable for engagement based, at least in part, on the orientation of the merchandise item relative to the at least one robotic device; (paragraphs 0016 and 0048, yogurt pot tray handled with lifting platform from below, as opposed to suction from above to prevent damage to item in moving, orientation of object in box and thus relative to robot determined) select one of the plurality of end effectors of the at least one robotic device to be used to engage the merchandise item; (paragraph 0016, arm with lifter effector as opposed to suction arm selected for picking the item) instruct movement of the at least one robotic device so as to cause the selected end effector to engage the chosen surface area of the merchandise item; (paragraph 0016, lifter end effector of robot arm engages yogurt tray from beneath) instruct, following engagement of the selected end effector with the chosen surface area of the merchandise item, movement of the at least one robotic device to transfer the merchandise item to a receiving location. (paragraph 0028, shown figure 1, selected robot arm with end effector moves object between bins/boxes 2 and 26)
While paragraph 0016 and Winkler as a whole may be considered to require the item in the records to be linked to an end effector at least by the item manipulation requirements such as surface contour, it could be contended Winkler fails to explicitly disclose records delineating object surfaces corresponding to each end effector and suitable for engagement with the corresponding end effector.
However, Wellman teaches records delineating object surfaces corresponding to each end effector and suitable for engagement with the corresponding end effector. (paragraph 0018, item record in database has item parameters including shape, and a ranking of utility of corresponding end effectors for manipulating item shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the additional grasping methodology elements of Wellman to Winkler because Wellman teaches the improved grasping improves item storage in a receptacle for improved shipping, and also improves grasping from multiple orientations of the item. (paragraphs 0088 and 0094)
Independent claim 10 is a method claim reciting method features similar to recited features of claim 1, and is therefore rendered obvious by the combination of Winkler and Wellman for reasons similar to claim 1.
Independent claim 19 is a further system claim subsuming in scope the claim recitations of claim 1, and is therefore also rendered obvious by the combination of Winkler and Wellman for the reasons of claim 1. 
Regarding claim 2, Winkler discloses wherein the automated retrieval system comprises: a plurality of containers configured to contain merchandise in a merchandise storage area in the shopping facility; (paragraph 0031, storage area has multiple containers in shelves with merchandise) and a transport conveyance configured to transport containers between the merchandise storage area and the merchandise order assembly area. (paragraph 0002, transport conveyance may be transport robots or conveyors)
Claim 11 is a method claim reciting method features similar to recited features of claim 2, and is therefore rendered obvious by the combination of Winkler and Wellman for reasons similar to claim 2.
Regarding claim 3, Winkler discloses wherein the transport conveyance comprises at least one of a conveyor assembly and an autonomous ground vehicle. (paragraph 0002, transport conveyance may be transport robots or conveyors)
Claim 12 is a method claim reciting method features similar to recited features of claim 3, and is therefore rendered obvious by the combination of Winkler and Wellman for reasons similar to claim 3.
Regarding claim 4, Winkler fails to disclose the recited. 
However, Wellman teaches further comprising a plurality of robotic devices and a plurality of merchandise order assembly areas in the shopping facility, (paragraph 0022, figure 2, multiple robots 20 and multiple inventory stations with pickers 50) each merchandise order assembly area corresponding to a different range of merchandise transported to that merchandise order assembly area. (paragraphs 0030 and 0034, areas 50 may be allocated a certain set of items to be consolidated, for example)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that there may be multiple picker stations with different ranges of tasks and merchandise because such is well known in the art, and it is common to duplicate machines in a warehouse for different types of merchandise as would be understood to one of skill int he3 art. Further, duplication of machines or elements is generally obvious. See MPEP 2144.04VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
Regarding claim 7, Winkler discloses wherein each merchandise record identifies a no pickup set of surface areas on the merchandise item for surface areas that are not suitable for engagement. (paragraph 0016, in database, record for yoghurt indicates top surface unsuitable for engagement with suction effector, for example)
Claim 16 is a method claim reciting method features similar to recited features of claim 7, and is therefore rendered obvious by the combination of Winkler and Wellman for reasons similar to claim 7.
Regarding claim 9, Winkler discloses the image sensor is configured to capture images of an attempted pick up of the merchandise item by the selected end effector; (paragraph 0034, in the event only image sensor 28 is available for picking monitoring, imager sensor 28 detects the pickup attempt, which will be from captured images) the control circuit is configured to: receive, from the image sensor, the images of the attempted pick up of the merchandise item by the selected end effector; (paragraph 0041, image data from image sensor is obtained regarding pickup, per paragraph 0049, images analyzed by control unit) determine if the selected end effector has successfully picked up the merchandise item; (paragraph 0034, it is determined if pickup is incorrect-that is failed) and if the merchandise item has not successfully picked up the merchandise item: (paragraph 0034, incorrect pickup of item) determine an updated orientation of the merchandise item relative to the at least one robotic device; (paragraph 0041, image taken of shift in objects/items to determine updated orientation) determine, from the merchandise database, the set of surface areas of the merchandise item suitable for engagement with end effectors; (paragraphs 0015/0016 and 0048, item database used to determine portions of item usable with an end effector, also may be linked to other databases for situation and operation that identify regions for grip) Docket No. 8842-145362-US_5443US02 - 25determine one of the set of surface areas of the merchandise item suitable for engagement based, at least in part, on the updated orientation of the merchandise item relative to the at least one robotic device; (paragraphs 0041 and 0048, set of surfaces for engagement based on image and item database) select a different end effector of the at least one robotic device to be used to engage the merchandise item; (paragraph 0041, at least one arm with different end effector may be used based om image analysis of pickup and surface of determine orientation) instruct movement of the at least one robotic device so as to cause the different end effector to engage the determined surface area of the merchandise item; (paragraph 0016, lifter end effector of robot arm engages yogurt tray from beneath) and instruct, following engagement of the different end effector with the determined surface area of the merchandise item, movement of the at least one robotic device to transfer the merchandise item to the receiving location. (paragraph 0028, shown figure 1, selected robot arm with end effector moves object between bins/boxes 2 and 26)
Claim 18 is a method claim reciting method features similar to recited features of claim 9, and is therefore rendered obvious by the combination of Winkler and Wellman for reasons similar to claim 9.
Regarding claim 20, Winkler discloses an automated retrieval system configured to retrieve and transport merchandise to the at least one robotic device. (paragraphs 0002 and 0020, either robot or conveyor retrieves and transports merchandise to the picking station and system)

Claim(s) 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Wellman, in further view of Dwarakanath (US 9,008,827).

Regarding claim 5, Winkler and Wellman fail to disclose a warehouse with different temperature regions, and thus fail to disclose the recited. 
However, Dwarakanath teaches a inventory warehouse such as that of Wellman segmented into ambient temperature, chilled temperature, and frozen temperature sections, (Figure 6, zones 72, 74, 76; column 24, lines 25-45; column 2, line 60 to column 3, line 15) when applied to Wellman, for example figure 2, which shows a warehouse layout with multiple picker robots and assembly stations distributed across the warehouse space, this teaches a first robotic device in a first merchandise order assembly area configured for pick up and transfer of merchandise in a first, ambient temperature range; a second robotic device in a second merchandise order assembly area configured for pick up and transfer of merchandise in a second, chilled temperature range; and  Docket No. 8842-145362-US_5443US02 - 24a third robotic device in a third merchandise order assembly area configured for pick up and transfer of merchandise in a third, frozen temperature range.  Further, paragraph 0020 of Winkler makes clear that eh picker robot may be positioned near source and target containers which would be near an inventory holder such as a pallet in a warehouse, and thus located in the different temperature regions of the warehouse of Dwarakanath.
It would have been obvious to one of skill in the art before the effective filing date of the instant application that the robot picker could be located in the different warehouse regions of Dwarakanath with the different temperature zones, because one of skill in the art would understand that the robot picker may be universally positioned within a warehouse. That is, one of skill in the art would know the picker could be used in different warehouse regions as needed to pick/transfer merchandise.
Claims 13 and 14 are method claims reciting method features similar to recited features of claim 5, and are therefore rendered obvious by the combination of Winkler and Wellman with Dwarakanath for reasons similar to claim 5. Regarding claim 13, claim 13 subsumes in scope the recitations of claim 14, and is thus rendered obvious per claim 14.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Wellman, in further view of Moore (US 2018/0092304).

Regarding claim 6, both Winkler and Wellman are silent in regard to variance in size of end effectors, and thus fail to identically disclose the recited. 
However, Moore teaches end effectors may have special lengths depending upon the application, (paragraphs 0118, 0472) thus teaching wherein the plurality of end effectors comprises at least one of a plurality of suction cups of different sizes and a plurality of grasping arms with fingers of different lengths. (paragraphs 0118, 0472, different end effector lengths teach grasping finger of different lengths)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that end effectors may have different sizes, and different sized end effectors may be selected for objects. Further, courts have found size variance to be tautologically obvious. See MPEP 2144.04IV.A.Changes in Size/Proportion
Claim 15 is a method claim reciting method features similar to recited features of claim 6, and is therefore rendered obvious by the combination of Winkler and Wellman with Moore for reasons similar to claim 6.

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Wellman, in further view of Guerin (US 10,471,599).

While Winkler discloses multiple robot picker arms, Winkler and Wellman fail to identically disclose the recited duplication of robot pickers.
However, Guerin teaches a plurality of robotic devices at the merchandise order assembly area, (column 5, lines 50-60, multiple robot pickers devices) each robotic device including a different, predetermined set of end effectors mounted to each robotic device; (column 5, lines 60-67, each picker has a respective set of end effector which may differ) wherein the control circuit is configured to select and instruct one of the plurality of robotic devices to pick up and transfer the merchandise item. (shown figure 1, column 10, lines 10-15, controller(s) of item manipulation system control set of picker robots, including a particular robot to pick up a particular merchandise)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use multiple robots because it would be obvious to one of skill in the art that multiple robots with different end effectors may be used. Further, courts have found duplication to be obvious. See MPEP 2144.04VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
Claim 17 is a method claim reciting method features similar to recited features of claim 8, and is therefore rendered obvious by the combination of Winkler and Wellman with Guerin for reasons similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ghanem (US 2020/0130189) may be considered for end effector aspects.
Lisso (US 9,457,474) may be considered for system aspects, including camera.
Boca (US 8,559,699) discloses robot picker aspects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
August 13, 2022